15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Brahma S. Kaushiva, Dr., Appellant,v.The Board of Trustees of the University of the District ofColumbia, Nira Hardon Long, individually and as Chairman ofthe Board;  University of the District of Columbia, RafaelL. Cortada, individually and as President;  Albert JoseJones, Dr., individually and as the Provost and VicePresident for Academic Affairs of the UDC;  Ronald J. Field,Dr., individually and as the Dean of the College of LifeSciences;  William E. Hyman, Dr., individually and as theAssociate Dean of the College of Life Science;  Charles L.Jiles, Dr., individually and as the Chairman of the BiologyDepartment College of Life Science;  District of Columbia,Major Commissioner.
Nos. 93-7037, 93-7051.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that No. 93-7051 be dismissed for lack of jurisdiction.  The cross-appeal was untimely.  See Fed.R.App.P. 4(a)(3);  D.C. Circuit Handbook of Practice and Internal Procedures 15-16 (1987).  It is


3
FURTHER ORDERED AND ADJUDGED that the district court's Memorandum and Order, filed December 23, 1992, be affirmed substantially for the reasons stated by the district court.


4
The Clerk is directed to withhold issuance of the mandates herein until seven days after disposition of any timely petitions for rehearing.  See D.C.Cir.Rule 15.